DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/06/2021. 
Claim(s) 1-5, 7, 9, 12-15, 17-24, 26 and 30-32 are currently pending. 
Claim(s) 1, 13, 19 and 32 have been amended. 
Claim(s) 6, 8, 10-11, 16, 25 and 27-29 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 01/06/2021, with respect to the rejection of claim(s) 32 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ejection of claim(s) 32 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Remarks filed 01/06/2021, with respect to the rejection of claim(s) 1-5, 7, 9, 12-15, 17-24, 26 and 30-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 1-5, 7, 9, 12-15, 17-24, 26 and 30-31 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, 9, 12-15, 17-24, 26 and 30-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, whether alone or in combination, fail to teach or fairly suggest “at least one of the first and second sidewalls of the tab in the battery cell attachment region is curved inwardly from the circumferential edge of the battery” in the context of other limitations recited in the claims.
Farnworth teaches a removable tab (10) comprising a first tab end (15a) and an oppositely disposed second tab end (14a) [Figs. 1A, 4, 5; Col. 2, lines 57-67 and Col. 6, lines 33-42].  
Bartling teaches punching circular holes on the attachment region of a tab end that is directly attached to the top surface of a battery [Abstract, paragraphs 0048 and 0059].  
However, the punched circular holes of Bartling do not correspond to the claimed tab sidewalls in the cell attachment region.
Farnworth teaches that the air holes in the battery should be sealed until it is ready for use to prevent the premature activation of the cell.  
Accordingly, one would not be motivated to change the shape of the tab such that at least one of the first and second sidewalls in the battery cell attachment region is curved because such would result in the premature activation of the cell. 
Further, one would not be motivated to modify the first and second sidewalls of the tab in Farnworth and/or Bartling to be curved inwardly as in the claims as such would require a substantial reconstruction and redesign of the elements shown in prior art as well as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721